Case 9:19-cv-00124-DWM Document 50 Filed 06/11/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

SHANDA SARCHETTE, an individual;
and MARCIE CALDWELL, an
individual,

Plaintiffs,
Vv.

ALEX M. AZAR II, Secretary of the
United States Department of Health
and Human Services; PAUL
CARLSON, an individual; DEBORAH
WILSON, an individual; and JOHN
DOES 1-9,

Defendants.

 

 

CV 19-124-M—DWM

ORDER

Plaintiffs having filed a voluntary dismissal pursuant to Rule 41(a),

IT IS ORDERED that Counts IT, IV, and V of the Amended Complaint

against Deborah Wilson are DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is directed to update the caption to remove Deborah Wilson as a defendant.

DATED this ‘~ day of June, 2020.

Donald

 

f\

“M6! oy, District Judge
tates District Court
